FILED:  July 1, 2004
IN THE SUPREME COURT OF THE STATE OF OREGON
TOM KOVAC,
dba RANCH REALTY,
Petitioner on Review,
v.
CROOKED RIVER RANCH CLUB AND
MAINTENANCE ASSOCIATION,
a not-for-profit corporation,
Respondent on Review.
CROOKED RIVER RANCH CLUB AND
MAINTENANCE ASSOCIATION,
a not-for-profit corporation,
Counterclaim-Plaintiff,
v.
TOM KOVAC,
dba RANCH REALTY,
Counterclaim-Defendant.
(CC 97-CV-0060-34; CA A102661; SC S50740)
On petition for review filed September 17, 2003.*
Milo Petranovich, of Lane Powell Spears Lubersky LLP,
Portland, filed the petition for review for petitioner on review.
I. Franklin Hunsaker and Joel Wilson, of Bullivant Houser
Bailey, Portland, filed the response for respondent on review.
Before Carson, Chief Justice, Gillette, Durham, Riggs, De Muniz, and Balmer, Justices.**
PER CURIAM
The petition for review is allowed.  The order of the Court
of Appeals is modified and, as modified, is affirmed.
*Review of an order of the Court of Appeals awarding
attorney fees on appeal from a judgment of the Jefferson County
Circuit Court.  186 Or App 545, 63 P3d 1197, rev den
336 Or 16  (2003).  Gary S. Thompson, Judge.
**Kistler, J., did not participate in the consideration or
decision of this case.
PER CURIAM
Petitioner Tom Kovac asks this court to review a Court
of Appeals order awarding attorney fees against him.  For the
reasons that follow, we allow the petition for review and modify
the order of the Court of Appeals in one respect.
Kovac filed a civil action against the Crooked River
Ranch Club and Maintenance Association ("Crooked River"),
asserting, among other things, that Crooked River and Jefferson
County had violated antitrust laws.  The trial court granted
summary judgment against Kovac, and the Court of Appeals
affirmed. Kovac v. Crooked River Ranch Club, 186 Or App
545, 63 P3d 1197, rev den 336 Or 16 (2003).
While Kovac's appeal to the Court of Appeals was
pending, Kovac filed two complaints with the Oregon State Bar
against Crooked River's counsel.  The Bar ultimately took no
action on those complaints.
After prevailing on the appeal, Crooked River
petitioned the Court of Appeals for an award against Kovac for
the attorney fees that it had incurred on appeal.  The Court of
Appeals allowed the petition and awarded Crooked River $30,362.50
in fees. (1)  Of that fee award, $1,080.00 were for fees that
Crooked River's counsel had incurred in responding to the Bar
complaints.  The Court of Appeals concluded that that part of the
fee award was justified because "[s]uch conduct should be
discouraged."
In this court, Kovac argues that ORS 9.537(1) grants
him immunity from being required to pay any fees that were
incurred by Crooked River's counsel in defending Kovac's Bar
complaints.  We agree.  ORS 9.537(1) provides, in part:

"Any person who has made a complaint to the bar
concerning the conduct of an attorney * * * shall be
absolutely immune from civil liability for any such
acts."

There can be no doubt that any award of attorney fees in
circumstances like those presented in this case constitutes
imposition of civil liability, at least to the extent of the
award.  Given the prohibition in ORS 9.537(1), then, the Court of
Appeals cannot require Kovac to pay the fees that Crooked River's
counsel incurred in responding to the Bar complaints.  The Court
of Appeals erred in ruling to the contrary.
The error is easily corrected.  We modify the order of
the Court of Appeals awarding attorney fees to Crooked River by
subtracting $1,080.00 from $30,362.50, leaving a balance of
$29,282.50.  As modified, the order is affirmed. (2)
The petition for review is allowed.  The order of the
Court of Appeals is modified and, as modified, is affirmed.


1. The Court of Appeals' order allowing attorney fees was
entered on July 1, 2003.  The order is not reported in the Court
of Appeals Reports.
Return to previous location.



2. Kovac's petition for review presents one other issue
relating to the Court of Appeals' order awarding attorney fees. 
That issue depends on a reading of the Court of Appeals' order
that we do not find persuasive.  We therefore do not address the
issue further.
Return to previous location.